Benton, X,
dissenting.
It has long been the rule in Virginia that an employee’s injury in an automobile accident is compensable if “the employment subjected the employee to the hazards of the streets.” Immer & Co. v. Brosnahan, 207 Va. 720, 725, 152 S.E.2d 254, 257 (1967).
[Ijnjuries sustained during the course of travel are compensable under the Workers’ Compensation Act whenever the employer, for his own convenience or because of the location of the work place or places, agrees to provide the employee transportation by company vehicle or public conveyance; or to pay the employee wages or salary for the time spent in travel required by the work; or to reimburse the employee expenses incurred in the operation of his own vehicle in the performance of his duties.
Provident Life & Accident Ins. Co. v. Barnard, 236 Va. 41, 47, 372 S.E.2d 369, 372-73 (1988).
The evidence proved and the commission found that Hill’s employment required him to travel to Delaware, that Hill was required to use his own automobile, that Hill was reimbursed for his travel and mileage expenses, and that Hill was injured in an automobile accident on the highway that was “the most reasonable way for [Hill] to go and come.” No evidence tended to prove Hill was on a personal venture.
By relying upon Pinkerton’s, Inc. v. Helmes, 242 Va. 378, 410 S.E.2d 646 (1991), and Sentara Leigh Hospital v. Nichols, 13 Va. App. 630, 414 S.E.2d 426 (1992) (en banc), the majority mixes the rule in Immer and the “going and coming” rule. “The rule in Immer and the ‘going to and from work’ rule are mutually exclusive.” Sentara, 13 Va. App. at 640, 414 S.E.2d at 432 (Barrow, J., dissenting). Under the Immer rule, an employee’s injury in an automobile accident is compensable if “the employment subjected the employee *574to the hazards of the streets.” Immer, 207 Va. at 725, 152 S.E.2d at 257. The Supreme Court clearly stated that it is no longer “necessary . . . that the employee show that his presence on the street or highway . . . exposes him to an increased hazard peculiar to the work and not common to the public generally.” Id. The inquiry to be made is whether the employee’s automobile trip arises out of the “nature, conditions, obligations, or incidents” of employment. Id. at 723-24, 152 S.E.2d at 256. Hill’s travel on the highway at the time he was injured in the automobile accident was “one which he was authorized and obligated to perform [; therefore, the] hazards of highway travel thus became necessary incidents of his employment.” Id. at 728, 152 S.E.2d at 259.
For these reasons, I would affirm the commission’s decision.